Exhibit 10-25



ROCHESTER GAS AND ELECTRIC CORPORATION

SUPPLEMENTAL EXECUTIVE RETIREMENT PROGRAM



Amendment No. 4

        The Rochester Gas and Electric Corporation Supplemental Executive
Retirement Program, effective as of January 1, 1999, as subsequently amended by
the First, Second and Third Amendments thereto (the "Plan"), is hereby further
amended as follows effective as of May 1, 2004:

        1.    The second paragraph of Article Three (Eligible Employee) is
amended by deleting the period following the final item in the list set forth
therein and replacing it with a comma and adding the following as the final item
of such list:

 * is or becomes eligible to participate in the Energy East Corporation
   Supplemental Executive Retirement Plan on or after May 1, 2004."

        2.    Except as hereinabove modified and amended, the Plan, as amended,
shall remain in full force and effect.

        IN WITNESS WHEREOF OF THE ADOPTION OF THIS FOURTH AMENDMENT, Rochester
Gas and Electric Corporation hereby executes this Third Amendment this 4th day
of May, 2004.





ROCHESTER GAS AND ELECTRIC
CORPORATION



/s/Robert B. Holahan                          
    Roberta B. Holahan
    Executive Administrative Assistant

 

By: /s/Joseph J. Syta                      
          Joseph J. Syta
          Controller and Treasurer

 